 1   SUE A. GALLAGHER, City Attorney (SBN 121469)
     ROBERT L. JACKSON, Assistant City Attorney (SBN 101770)
 2   City of Santa Rosa
     100 Santa Rosa Avenue, Room 8
 3   Santa Rosa, California 95404
     Telephone: (707) 543-3040
 4   Facsimile: (707) 543-3055

 5   Attorneys for Defendant City of Santa Rosa
     and Rainer “Ray” Navarro
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                   NORTHERN DISTRICT OF CALIFORNIA - San Francisco Division

10

11   MARQUS MARTINEZ and MICHAELA                             Case No. C 20-04135 (VC)
     STAGGS, on behalf of themselves and other
12   similarly situated individuals,                          ANSWER TO FIRST AMENDED
                                                              COMPLAINT
13                            Plaintiffs,
                                                              [42 U.S.C. SECTION 1983 ]
14                     v.

15   CITY OF SANTA ROSA and RAINER
     “RAY” NAVARRO,
16
                              Defendants.                     [DEMAND FOR JURY TRIAL]
17                                                 /

18           COMES NOW Defendants CITY OF SANTA ROSA, a chartered municipal corporation,

19   and RAINER “RAY” NAVARRO, an individual, and answer the First Amended Complaint

20   hereinafter, (“amended complaint”), assert affirmative defenses as follows and respectfully request

21   a jury trial:

22           1.        Answering Paragraph 1 of the First Amended Complaint, these answering defendants

23   have no first hand information to admit or deny the circumstances surrounding the tragic death of

24   George Floyd and lacking sufficient information and basing their denial on that ground deny the

25   allegations set forth therein.

26           2.        Answering Paragraph 2 of the First Amended Complaint, these answering defendants

27   lack sufficient information and/or belief to respond to said allegations and basing their denial on that

28   ground deny the allegations set forth therein.


     Answer to First Amended Complaint                    1                        Case No . C 20-04135 (VC)
 1           3.      Answering Paragraph 3 of the First Amended Complaint, these answering defendants

 2   admit that a protest occurred on May 30, 2020, that some protests occurred thereafter, that some

 3   citizens took to the streets, and some assembled peacefully in downtown Santa Rosa before

 4   assemblies were deemed unlawful because of destructive, violent and dangerous behavior.

 5   Defendants deny the balance of the allegations set forth therein.

 6           4.      Answering Paragraph 4 of the First Amended Complaint, these answering defendants

 7   deny the allegations set forth therein.

 8           5.      Answering Paragraph 5 of the First Amended Complaint, defendants admit that the

 9   Chief of Police stated that Santa Rosa Police officers do not aim for the head. Defendants deny the

10   balance of the allegations set forth therein.

11           6.      Answering Paragraph 6 of the First Amended Complaint, defendants admit that the

12   Chief of Police and Lieutenant Jeanene Kucker made statements. Defendants deny the balance of the

13   allegations set forth therein.

14           7.      Answering Paragraph 7 of the First Amended Complaint, defendants deny the

15   allegations set forth therein.

16           8.      Answering Paragraph 8 of the First Amended Complaint, defendants lack sufficient

17   information and/or belief to respond to said allegations and basing their denial on that ground deny

18   the allegations set forth therein.

19                                              THE PARTIES

20           9.      Answering Paragraph 9 of the First Amended Complaint, these answering defendants

21   lack sufficient information and/or belief to respond to said allegations and basing their denial on that

22   ground deny the allegations set forth therein.

23           10.     Answering Paragraph 10 of the First Amended Complaint, these                 answering

24   defendants lack sufficient information and/or belief to respond to said allegations and basing their

25   denial on that ground deny the allegations set forth therein.

26           11.     Answering Paragraph 11 of the First Amended Complaint, these                 answering

27   defendants lack sufficient information and/or belief to respond to said allegations and basing their

28   denial on that ground deny the allegations set forth therein.


     Answer to First Amended Complaint                    2                        Case No . C 20-04135 (VC)
 1           12.     Answering Paragraph 12 of the First Amended Complaint, these             answering

 2   defendants lack sufficient information and/or belief to respond to said allegations and basing their

 3   denial on that ground deny the allegations set forth therein.

 4           13.     Answering Paragraph 13 of the First Amended Complaint, these             answering

 5   defendants lack sufficient information and/or belief to respond to said allegations and basing their

 6   denial on that ground deny the allegations set forth therein.

 7           14.     Answering Paragraph 14 of the First Amended Complaint, without waving objections

 8   to the plaintiffs’ standing, these answering defendants admit the allegations therein.

 9           15.     Answering Paragraph 15, these answering defendants admit the City of Santa Rosa

10   was responsible for supervising, enacting and enforcing SRPDS’s conduct, policies, and practices,

11   and for hiring, retention, supervision, and training of employees of SRPD. Defendants deny the

12   balance of the allegations therein.

13           16.     Answering Paragraph 16 of the First Amended Complaint, these answering

14   defendants admit the allegations therein.

15           17.     Answering Paragraph 17 of the First Amended Complaint, these answering

16   defendants lack sufficient information and/or belief to respond to said allegations and basing their

17   denial on that ground deny the allegations set forth therein.

18           18.     Answering Paragraph 18 of the First Amended Complaint, these answering

19   defendants lack sufficient information and/or belief to respond to said allegations and basing their

20   denial on that ground deny the allegations set forth therein.

21           19.     Answering Paragraph 19 of the First Amended Complaint, these answering

22   defendants admit the allegations therein.

23                                       JURISDICTION AND VENUE

24           20.     Answering Paragraph 20 of the First Amended Complaint, these answering

25   defendants admit the allegations therein.

26           21.     Answering Paragraph 21 of the First Amended Complaint, these answering

27   defendants admit the allegations therein.

28   //


     Answer to First Amended Complaint                   3                      Case No . C 20-04135 (VC)
 1                                       PLAINTIFFS’ ALLEGATIONS

 2           22.     Answering Paragraph 22 of the First Amended Complaint, these answering

 3   defendants admit that the City of Santa Rosa is the county seat for Sonoma County and is located

 4   approximately 50 miles north of San Francisco. As to the balance of the allegations therein, these

 5   answering defendants lack sufficient information and/or belief to respond to said allegations and

 6   basing their denial on that ground deny the allegations set forth therein.

 7           23.     Answering Paragraph 23 of the First Amended Complaint, these answering

 8   defendants admit that the Santa Rosa Police Department is headed by the Chief of Police, that the

 9   City formerly employed a police auditor, and has yet to replace the former auditor. As to the balance

10   of the allegations therein, these answering defendants deny them.

11                                           MARQUS MARTINEZ

12           24.     Answering Paragraph 24 of the First Amended Complaint, these answering

13   defendants lack sufficient information and/or belief to respond to allegations regarding the plaintiffs’

14   age, heritage, tribal affiliation, family, or past encounters with the Sonoma County Sheriff and on

15   that basis deny them. Defendants admit that peaceful demonstrations in support of the Black Lives

16   Matter movement took place in downtown Santa Rosa near Old Courthouse Square on Sunday, May

17   31, 2020 and that some peaceful protesters were young people in their teens and twenties; however,

18   these answering defendants lack sufficient information or belief to admit to whether plaintiff

19   Martinez attended the protests before they were deemed an unlawful assembly, and on that basis

20   deny that Mr. Martinez attended a peaceful protest. These answering defendants deny the balance

21   of the allegations set forth therein.

22           25.     Answering Paragraph 25 the First Amended Complaint, defendants admit that

23   plaintiff Martinez took a knee after the peaceful protests were declared an unlawful assembly. As

24   to the balance of the allegation therein, defendants deny them.

25           26.     Answering Paragraph 26 of the First Amended Complaint, defendants admit that

26   some of the crowd withdrew several blocks and congregated at intersections. Defendants further

27   admit that Mr. Martinez approached the police, requested to take a knee to make a showing, and did

28   take a knee so as to have his photograph taken. As to the balance of the allegations therein,


     Answer to First Amended Complaint                    4                        Case No . C 20-04135 (VC)
 1   defendants deny them.

 2           27.     Answering Paragraph 27 of the First Amended Complaint, defendants lack sufficient

 3   information and belief so as to respond and on that basis deny the allegations therein.

 4                                        MICHAELA STAGGS

 5           28.     Answering Paragraph 28 of the First Amended Complaint, defendants lack sufficient

 6   information and belief so as to respond and on that basis deny the allegations therein.

 7           29.     Answering Paragraph 29 of the First Amended Complaint, defendants lack sufficient

 8   information and belief so as to respond and on that basis deny the allegations therein.

 9           30.     Answering Paragraph 30 of the First Amended Complaint, defendants lack sufficient

10   information and belief so as to respond and on that basis deny the allegations therein.

11           31.     Answering Paragraph 31 of the First Amended Complaint, defendants lack sufficient

12   information and belief so as to respond and on that basis deny the allegations therein.

13                                         JACOB BECKMAN

14           32.     Answering Paragraph 32 of the First Amended Complaint, defendants lack sufficient

15   information and belief so as to respond and on that basis deny the allegations therein.

16           33.     Answering Paragraph 33 of the First Amended Complaint, defendants lack sufficient

17   information and belief so as to respond and on that basis deny the allegations therein.

18           34.     Answering Paragraph 34 of the First Amended Complaint, defendants lack sufficient

19   information and belief so as to respond and on that basis deny the allegations therein.

20           35.     Answering Paragraph 35 of the First Amended Complaint, defendants lack sufficient

21   information and belief so as to respond and on that basis deny the allegations therein.

22           36.     Answering Paragraph 36 of the First Amended Complaint, defendants lack sufficient

23   information and belief so as to respond and on that basis deny the allegations therein.

24           37.     Answering Paragraph 37 of the First Amended Complaint, defendants lack sufficient

25   information and belief so as to respond and on that basis deny the allegations therein.

26           38.     Answering Paragraph 38 of the First Amended Complaint, defendants lack sufficient

27   information and belief so as to respond and on that basis deny the allegations therein.

28   //


     Answer to First Amended Complaint                  5                       Case No . C 20-04135 (VC)
 1                                          DANI BURLISON

 2           39.     Answering Paragraph 39 of the First Amended Complaint, defendants lack

 3   sufficient information and belief so as to respond and on that basis deny the allegations therein.

 4           40.     Answering Paragraph 40 of the First Amended Complaint, defendants lack

 5   sufficient information and belief so as to respond and on that basis deny the allegations therein.

 6           41.     Answering Paragraph 41 of the First Amended Complaint, defendant lack

 7   sufficient information and belief so as to respond and on that basis deny the allegations therein.

 8           42.     Answering Paragraph 42 of the First Amended Complaint, defendants lack

 9   sufficient information and belief so as to respond and on that basis deny the allegations therein

10           43.     Answering Paragraph 43 of the First Amended Complaint, defendants lack

11   sufficient information and belief so as to respond and on that basis deny the allegations therein.

12           44.     Answering Paragraph 44 of the First Amended Complaint, defendants lack

13   sufficient information and belief so as to respond and on that basis deny the allegations therein.

14                                   KIMBERLY BARBOSA SOIERO

15           45.     Answering Paragraph 45 of the First Amended Complaint, defendants lack

16   sufficient information and belief so as to respond and on that basis deny the allegations therein.

17           46.     Answering Paragraph 46 of the First Amended Complaint, defendants lack

18   sufficient information and belief so as to respond and on that basis deny the allegations therein.

19           47.     Answering Paragraph 47 of the First Amended Complaint, defendants lack

20   sufficient information and belief so as to respond and on that basis deny the allegations therein.

21           48.     Answering Paragraph 48 of the First Amended Complaint, defendants lack

22   sufficient information and belief so as to respond and on that basis deny the allegations therein.

23           49.     Answering Paragraph 49 of the First Amended Complaint, defendants lack

24   sufficient information and belief so as to respond and on that basis deny the allegations therein.

25           50.     Answering Paragraph 50 of the First Amended Complaint, defendants lack

26   sufficient information and belief so as to respond and on that basis deny the allegations therein.

27           51.     Answering Paragraph 51 of the First Amended Complaint, defendants lack

28   sufficient information and belief so as to respond and on that basis deny the allegations therein.


     Answer to First Amended Complaint                  6                       Case No . C 20-04135 (VC)
 1           52.     Answering Paragraph 52 of the First Amended Complaint, defendants lack

 2   sufficient information and belief so as to respond and on that basis deny the allegations therein.

 3           53.     Answering Paragraph 53 of the First Amended Complaint, defendants lack

 4   sufficient information and belief so as to respond and on that basis deny the allegations therein.

 5           54.     Answering Paragraph 54 of the First Amended Complaint, defendants lack

 6   sufficient information and belief so as to respond and on that basis deny the allegations therein.

 7           55.     Answering Paragraph 55 of the First Amended Complaint, defendants lack

 8   sufficient information and belief so as to respond and on that basis deny the allegations therein.

 9           56.     Answering Paragraph 56 of the First Amended Complaint, defendants lack

10   sufficient information and belief so as to respond and on that basis deny the allegations therein.

11           57.     Answering Paragraph 57 of the First Amended Complaint, lack sufficient

12   information and belief so as to respond and on that basis deny the allegations therein.

13           58.     Answering Paragraph 58 of the First Amended Complaint, defendants deny the

14   allegations therein.

15           59.     Answering Paragraph 59 of the First Amended Complaint, defendants deny the

16   allegations therein.

17           60.     Answering Paragraph 60 of the First Amended Complaint, defendants deny the

18   allegations therein.

19                                         CLASS ALLEGATIONS

20           The allegations regarding class having been deemed stricken at the Case Management

21   Conference on November 10, 2020, defendants will not respond.

22                                       MUNICIPAL ALLEGATIONS

23           75.     Answering Paragraph 75 of the First Amended Complaint, defendants deny the

24   allegations therein.

25           76.     Answering Paragraph 76 of the First Amended Complaint, defendants deny the

26   allegations therein.

27           77.     Answering Paragraph 77 of the First Amended Complaint, defendants deny the

28   allegations therein.


     Answer to First Amended Complaint                  7                       Case No . C 20-04135 (VC)
 1           78.     Answering Paragraph 78 of the First Amended Complaint, defendants deny the

 2   allegations therein.

 3           79.     Answering Paragraph 79 of the First Amended Complaint, defendants deny the

 4   allegations therein.

 5           80.     Answering Paragraph 80 of the First Amended Complaint, defendants admit there

 6   was no tracking system on usage of less lethal weapons. Defendants deny the balance of

 7   allegations therein.

 8           81.     Answering Paragraph 81 of the First Amended Complaint, defendants deny the

 9   allegations therein.

10           82.     Answering Paragraph 82 of the First Amended Complaint, defendants deny the

11   allegations therein.

12                                       CAUSES OF ACTION

13                                              COUNT I

14           83.     Answering Paragraph 83 of the First Amended Complaint, defendants incorporate

15   by reference the answers to the previous paragraphs.

16           84.     Answering Paragraph 84 of the First Amended Complaint, defendants deny the

17   allegations therein.

18           85.     Answering Paragraph 85 of the First Amended Complaint, defendants deny the

19   allegations therein.

20           86.     Answering Paragraph 86 of the First Amended Complaint, defendants deny the

21   allegations therein.

22           87.     Answering Paragraph 87 of the First Amended Complaint, defendants deny the

23   allegations therein.

24           88.     Answering Paragraph 88 of the First Amended Complaint, defendants deny the

25   allegations therein.

26           89.     Answering Paragraph 89 of the First Amended Complaint, defendants deny the

27   allegations therein.

28           90.     Answering Paragraph 90 of the First Amended Complaint, defendants deny the


     Answer to First Amended Complaint                 8                    Case No . C 20-04135 (VC)
 1   allegations therein.

 2           91.     Answering Paragraph 91 of the First Amended Complaint, defendants deny the

 3   allegations therein.

 4           92.     Answering Paragraph 92 of the First Amended Complaint, defendants deny the

 5   allegations therein.

 6                                              COUNT II

 7           93.     Answering Paragraph 93 of the First Amended Complaint, defendants incorporate

 8   by reference all of the answers to the preceding paragraphs.

 9           94.     Answering Paragraph 94 of the First Amended Complaint, defendants deny the

10   allegations therein.

11           95.     Answering Paragraph 95 of the First Amended Complaint, defendants deny the

12   allegations therein.

13           96.     Answering Paragraph 96 of the First Amended Complaint, defendants deny the

14   allegations therein.

15           97.     Answering Paragraph 97 of the First Amended Complaint, defendants deny the

16   allegations therein.

17                                              COUNT III

18           The Court having dismissed Count III on November 5, 2020, defendants shall not

19   respond.

20                                             COUNT IV

21           109.    Answering Paragraph 109 of the First Amended Complaint, defendants

22   incorporate by reference all of the answers to the previous paragraphs.

23           110.    Answering Paragraph 110 of the First Amended Complaint, defendants deny the

24   allegations therein.

25           111.    Answering Paragraph 111 of the First Amended Complaint, defendants deny the

26   allegations therein.

27           112.    Answering Paragraph 112 of the First Amended Complaint, defendants deny the

28   allegations therein.


     Answer to First Amended Complaint                  9                      Case No . C 20-04135 (VC)
 1           113.    Answering Paragraph 113 of the First Amended Complaint, defendants deny the

 2   allegations therein.

 3                                       AFFIRMATIVE DEFENSES

 4           1.      Plaintiffs fail to allege facts sufficient to state a cause of action against these

 5   answering defendants.

 6           2.      Defendants are immune from liability to plaintiffs pursuant to the provisions of

 7   California Government Code §§ 815, 815.2, 815.6, 818, 818.2, 818.8, 820.2, 820.4, 820.6,

 8   820.8, and 822.2.

 9           3.      Plaintiffs were at fault and negligent in the matters set forth in the amended

10   complaint and said fault and negligence contributed to, and were, the proximate cause of

11   plaintiffs’ injuries and damages, if any there were. Plaintiffs’ recovery must, therefore, be

12   diminished to the extent of said fault and negligence.

13           4.      Plaintiffs assumed the risk of injury, if any there were herein, and plaintiffs, are,

14   therefore, barred from recovery.

15           5.      Defendants are entitled to qualified immunity and prosecutorial immunity.

16           6.      Defendants will incur attorneys fees herein and are entitled to recover such fees.

17           7.      Defendants acted within the scope of their discretion, in good faith, and pursuant

18   to applicable rules, regulations, and practices, which were reasonably and in good faith believed

19   to be in accordance with the Constitution and laws of the United States and California, and that

20   defendants are, therefore, immune from liability.

21           8.      The detention and/or arrest, if any there was, alleged in the amended complaint,

22   was regular and lawful and made in good faith by law enforcement officers acting within the

23   course and scope of their authority and with reasonable suspicion and/or probable cause to

24   believe that a violation of law had occurred.

25           WHEREFORE, defendants, and each of them, pray for judgment as follows:

26           1.      That plaintiffs take nothing by their amended complaint;

27           2.      That attorney's fees and costs be awarded to defendants; and

28           3.      For such further relief as the Court deems proper.


     Answer to First Amended Complaint                     10                        Case No . C 20-04135 (VC)
 1                                       DEMAND FOR JURY TRIAL

 2           Defendants hereby demand a jury trial in this action.

 3

 4   DATED: November 17, 2020                     /s/ Robert L. Jackson
                                                  _________________________________________
 5                                                ROBERT L. JACKSON
                                                  Assistant City Attorney
 6                                                Attorney for Defendants City of Santa Rosa
                                                  and Rainer “Ray” Navarro
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Answer to First Amended Complaint                 11                 Case No . C 20-04135 (VC)
